Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in email confirmation with Mr. Anthony Bonner on February 23, 2021.

The application has been amended as follows: 

Amendments to the Claims
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended) A method for using image searching with voice recognition commands comprising: 
providing, by a computing device, a user interface via a target application; 

receiving a user selection of a sub-area within the search image for associating with the associated voice command;
receiving, by the computing device, the associated voice command to trigger an action on the search image; 
associating, by the computing device, the associated voice command with the search image such that when a user voice command is provided that matches the associated voice command, the action is taken on the search image;

receiving the user voice command; 
determining that the user voice command is associated with the associated voice command and thus the search image; 
retrieving the action and a location of the sub-area, based on the associated voice command and the received user selection of the sub-area, wherein the location of the sub-area represents a position at which the action should be performed; and 
executing the action on the sub-area of the user interface.

2.  (Canceled) The method of claim 1, further comprising: 
receiving a user selection of a sub-area within the search image for associating with the associated voice command;
receiving the user voice command; 
determining that the user voice command is associated with the associated voice command and thus the search image; and 
executing the action on the sub-area of the user interface. 

3.  (Previously Presented) The method of claim 1, further comprising: 
receiving the user voice command from the user, wherein the user voice command includes a voice dictation; and 
transcribing the voice dictation into the area of the user interface. 

4.  (Original) The method of claim 1, further comprising receiving an alternate image for associating with the associated voice command.  

5.  (Previously Presented) The method of claim 4, further comprising: 
receiving the user voice command; 

in response to not locating the search image that is associated with the user voice command, searching for the alternate image associated with the user voice command. 

6.  (Original) The method of claim 1, further comprising:
identifying a unique cross section of the search image; and 
searching of the unique cross section in the user interface.  

7.  (Original) The method of claim 1, further comprising performing a test of the associated voice command and the search image. 

8. (Currently Amended) A system for using image searching with voice recognition commands comprising: 
a computing device that stores application logic, voice command logic, and voice recognition logic that, when executed by the computing device, causes the system to perform at least the following: 
provide, via the application logic, a user interface with at least one user option; 
receive, via the voice command logic, a user selection of an area on the user interface by a user using a mouse device, the area corresponding with the at least one user option, the area including a search image; 
receive, via the voice command logic, a user selection of a sub-area within the search image for associating with the associated voice command;
receive, via the voice command logic, an associated voice command for triggering an action on the search image; 
associate, via the voice command logic, the associated voice command with the search image such that when a user speaks the associated voice command, the at least one user option is selected by performing the action on the search image;

receive, via the voice command logic, the user voice command; 

retrieve, via the voice command logic, the action and a location of the sub-area, based on the associated voice command and the received user selection of the sub-area, wherein the location of the sub-area represents a position at which the action should be performed; and 
execute, via the voice command logic, the action on the sub-area of the user interface.

9.  (Previously Presented) The system of claim 8, wherein the computing device further causes the system to perform the following: 
receive a user voice command; 
identify, via the voice recognition logic, a meaning of the user voice command;
determine, via the voice command logic, that the user voice command corresponds with the associated voice command; and 
in response to determining that the user voice command corresponds with the associated voice command, select, via the application logic, the user option that corresponds with the search image.

10.  (Previously Presented) The system of claim 9, wherein the computing device further causes the system to perform the following:
receive, via the voice recognition logic, the user voice command, wherein the user voice command includes a voice dictation from the user; and 
transcribe, via the voice command logic, the voice dictation into the area of the user interface. 

11.  (Original) The system of claim 8, wherein the computing device further causes the system to receive, via the voice command logic, an alternate image for associating with the associated voice command.

12.  (Previously Presented) The system of claim 11, wherein the computing device further causes the system to perform the following:

search, via the voice command logic, for the search image associated with the user voice command; and 
in response to not locating a match, search, via the voice command logic, for the alternate image associated with the user voice command.

13.  (Original) The system of claim 8, wherein the computing device further causes the system to perform the following:
identify, via the voice command logic, a unique cross section of the search image; and 
search, via the voice command logic, of the unique cross section in the user interface.  

14.  (Original) The system of claim 8, wherein the computing device further causes the system to perform, via the voice command logic, a test of the associated voice command and the search image.

15. (Currently Amended) A non-transitory computer-readable medium that includes logic, that when executed by a processor, causes a computing device to perform at least the following: 
provide a user interface with a user option via a target application; 
receive a user selection of an area on the user interface by a user via a mouse cursor, the area corresponding to the user option, the area including a search image; 
receive a user selection of a sub-area within the search image for associating with the associated voice command;
receive an associated voice command for triggering an action on the search image; 
associate the associated voice command with the search image such that receiving a user voice command that matches the associated voice command triggers a search for the search image and, in response to locating the search image, causes the action on the search image, thereby causing the action on the user option;

receive the user voice command; 

retrieve the action and a location of the sub-area, based on the associated voice command and the received user selection of the sub-area, wherein the location of the sub-area represents a position at which the action should be performed; and
perform the action on the sub-area of the user interface.

16.  (Canceled) The non-transitory computer-readable medium of claim 15, wherein the logic further causes the computing device to perform the following: 
receive a user selection of a sub-area within the search image for associating with the associated voice command;
receive the user voice command; 
determine that the user voice command matches the associated voice command and is thus associated with the search image; and 
select the sub-area of the user interface. 

17.  (Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the logic further causes the computing device to perform the following:
receive the user voice command from the user, wherein the user voice command includes a voice dictation; and 
transcribe the voice dictation into the area of the user interface.

18.  (Original) The non-transitory computer-readable medium of claim 15, wherein the logic further causes the computing device to receive an alternate image for associating with the associated voice command.  

19.  (Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the logic further causes the computing device to perform the following:
receive the user voice command; 
search for the search image associated with the user voice command; and 
in response to not locating the search image, search for the alternate image associated with the user voice command.

20.  (Original) The non-transitory computer-readable medium of claim 15, wherein the logic further causes the computing device to perform the following:
identify a unique cross section of the search image; and 
search of the unique cross section in the user interface.


Allowable Subject Matter

Claims 1,3-15,17-20 are allowed over the prior art of record.  The following is an examiner’s statement of reasons for allowance: As per the independent claims, the claim limitations toward receive, via the voice command logic, a user selection of a sub-area within the search image for associating with the associated voice command; receive, via the voice command logic, an associated voice command for triggering an action on the search image;  associate, via the voice command logic, the associated voice command with the search image such that when a user speaks the associated voice command, the at least one user option is selected by performing the action on the search image; receive, via the voice command logic, a user selection of a sub-area within the search image for associating with the associated voice command; receive, via the voice command logic, the user voice command; determine that the user voice command is associated with the associated voice command and thus the search image; and retrieve, via the voice command logic, the action and a location of the sub-area, based on the associated voice command and the received user selection of the sub-area, wherein the location of the sub-area represents a position at which the action should be performed; is not explicitly taught by the prior art of record.  What is notoriously old and well known in the art, is, 1) the associating of a voice command to an image (e.g., see , Kawabe (20050193343) teaches associating speech/voice with an image – see Fig 15; and speech commands with an image – para 0016, Fig.8,); 2) the selection of an object/area to tie into, the voice command (Azam (20160358603) teaches a command/editing tool that allows editing the image, as well as, tying voice commands with certain section of the image (para 0073 – in addition, see voice activity Kawabe (20050193343)as selecting the area of the associated image – para 0144, 0155; associated with the command – para 0117, 0016; and Azam (20160358603) teaching a section of the image – para 0073).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
. 
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            02/24/2021